DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 9/19/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 25 and 29 are currently pending.
4.	Claims 1-16, 18-20, 22-24, 26-28 and 30-32 are cancelled.  Claims 17 and 21 are non-elected.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
5.    Applicants argue:
	“The Applicant respectfully submits that the claims do (at a minimum) integrate any
alleged judicial exception into a practical application, and that the claims indeed reflect an 
improvement in the functioning of the computer and technical field. The pending claims define a 
novel process and technique for producing press-formed products which can suppress springback 
and resulting shape defects. This is done by arranging “a plurality of rigidity adding shapes...to 
extend in the direction of crossing the displacement contour” such that they “are partially 
overlapped with each other of the adjacent rigidity adding shapes and extended without gaps in 
the direction of crossing the displacement contour, by having the end of one shape adjacent to 
the middle of the other shape of the two rigidity adding shapes that extend in the crossing 
direction with each other.
These features address a problem with conventional press-forming processes identified in 
the Specification. As discussed, conventional approaches did not set a part with low rigidity to have a press-formed product shape effective to suppress springback or determine an effective arrangement of a rigidity adding shape effective to reduce springback of a press-formed product having a low rigidity shape.
Having recognized these deficiencies in the conventional technology and technical field, Applicant has invented a novel process for suppressing springback by identifying the displacement contour by a springback analysis of the initial shape and arranging “a plurality of rigidity adding shapes...to extend in the direction of crossing the displacement contour” such that they “are partially overlapped with each other of the adjacent rigidity adding shapes and extended without gaps in the direction of crossing the displacement contour, by having the end of one shape adjacent to the middle of the other shape of the two rigidity adding shapes that extend in the crossing direction with each other.”
In a press-formed product prepared by a method in which adjacent rigidity adding shapes overlap with each other and extend in the direction of crossing the displacement contour, no gap is formed in the extending direction thereof between the adjacent rigidity adding shapes. As a result, it is possible to prevent the press-formed product from bending along the direction of crossing the displacement contour at the gap portion so that the springback of the press-formed product can be effectively suppressed. As a result, the shape of the press-formed product can be consistently controlled to reduce defects caused by springback, improve external appearance quality, and reduce failure in welding.
The claimed subject matter clearly solves the technical problems, and since the claimed subject matter certainly constitutes a systematic/technological improvement over prior systems, it necessarily follows that the claimed subject matter constitutes a technical solution. Any skilled artisan will recognize it as such. As such, it is clear that the claims satisfy Prong 2 of Step 2A, and are therefore statutory under §101.
Nevertheless, even if the claims fail to satisfy Step 2A under the revised guidelines (which Applicant does not concede), the claims are still patent-eligible under Step 2B.”
The Applicant respectfully submits that the claims indeed include additional elements that (at a minimum) amount to significantly more than any exception itself. For example, the claims recite features that include:
A press-formed product produced by press-forming a sheet material and on

which a rigidity adding shape is arranged to suppress springback at a time

when the press-formed product is removed from a die,

wherein the rigidity adding shape is arranged to extend in a direction

of crossing a displacement contour indicating a state of springback in

an initial shape prior to an arrangement of the rigidity adding shape of the

press-formed product,

the displacement contour is obtained by a springback analysis of the initial

shape,

a plurality of rigidity adding shapes are arranged to extend in the

direction of crossing the displacement contour, and

the plurality of rigidity adding shapes are partially overlapped with

each other of the adjacent rigidity adding shapes and extended without

gaps in the direction of crossing the displacement contour, by having

the end of one shape adjacent to the middle of the other shape of the

two rigidity adding shapes that extend in the crossing direction with

each other. (Remarks: pages 3-5)


6.    Examiner Response:
The applicant argues that the current claims integrate the judicial exception into a practical application and reflect the improvement in the functioning of a computer and technical field.  The examiner notes that the current claim language does not show how the functioning of a computer is being improved.  Nowhere within the claim language does it show how a computer is improved.  The claim language does not even include a computer or components of a computer for executing the steps of the claim.  Also, the claim language is just using a geometrical analysis to generate a design product.  Geometrical data is collected for a press forming analysis of a variety of geometrical shapes and various condition requirements and there’s a determination of data for processing on a formed pattern analysis. These concepts are considered abstract ideas, see MPEP 2106.04(a)(2).
Under step 2A, prong 1, the limitations of the “wherein, in producing a press-formed product on which a rigidity adding shape is arranged by press-forming a sheet material, to suppress springback at a time of removal from a die, the rigidity adding shape is arranged to extend in a direction of crossing a displacement contour indicating a state of springback in an initial shape prior to an arrangement of the rigidity adding shape of the press-formed product”, “a plurality of rigidity adding shapes are arranged to extend in the direction of crossing the displacement contour” and “the plurality of rigidity adding shapes are partially overlapped with each other of the adjacent rigidity adding shapes and extended without gaps in the direction of crossing the displacement contour, by having the end of one shape adjacent to the middle of the other shape of the two rigidity adding shapes that extend in the crossing direction with each other” use a geometrical analysis (springback analysis) and a press formation analysis as shown in paragraph [0023], paragraph [0026] – [0027] and paragraph [0030] of the specification.  Therefore, under MPEP 2106.04(a)(2), these limitations covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Also, under step 2A, prong 2, the limitation of “the displacement contour is obtained by a springback analysis of the initial shape” amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Further, the claim language also does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101. For example, adding the phrase “by a processor” to the claim language, would encompass the processor be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, the additional element of a processor does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Under Step 2B, the limitation of the displacement contour is obtained by a springback analysis of the initial shape” is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc. iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).
Also, the claim does not include the additional element of a processor. However, if written with a processor as shown above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).
Further, the applicant argues that the current claim language is a systematic/technological improvement over prior systems.  As stated above, it’s unclear what claim 25 is directed towards.  The claim is not is not directed towards, for example a method or a system for producing a press-formed product.  Therefore, it’s unclear what is producing the designed product.  Also, within the body of the claim geometrical data is collected for a press forming analysis of a variety of geometrical shapes and various condition requirements and there’s a determination of data for processing on a formed pattern analysis. These concepts are considered abstract ideas, see MPEP 2106.04(a)(2).

                                           Response: 35 U.S.C.  § 103
7.    Applicants argue:
“Claims 25 and 29 are rejected under 35 USC §103 as obvious over Toru (KR-
20150107805) in view of Akinobu (KR101914980). The rejection concedes that Toru does not
teach, disclose or suggest “adding shape for the materials in the press forming.” However, the
rejection takes the position that Toru discloses “changing shapes in press forming to meet stress
and strain distribution and shape deformation based on stress/strain press formed processing and
product generation” and concludes that it would have been obvious that “shape change” could
include adding more shapes in various locations in order to change the geometrical shapes of the
stress object and form a desired space after springback analysis.”
The Applicant respectfully agrees that Toru does not disclose that a rigidity adding shape
is arranged to extend in a direction of crossing a displacement contour indicating a state of
springback. However, the Applicant respectfully submits that the rejection’s reliance on the
disclosure of “shape change” in Toru and Akinobu is misplaced.
Claim 25 recites, infer alia:
...the displacement contour is obtained by a springback analysis of the initial shape,
a plurality of rigidity adding shapes are arranged to extend in the direction
of crossing the displacement contour, and the plurality of rigidity adding shapes are partially overlapped with each other of the adjacent rigidity adding shapes and extended without gaps in
the direction of crossing the displacement contour, by having the end of one
shape adjacent to the middle of the other shape of the two rigidity adding
shapes that extend in the crossing direction with each other.
(Remarks: pages 6-7)

8.    Examiner Response:
The examiner notes that the Toru et al. reference teaches producing a press-formed product by press-forming a heated press-formed material, see (paragraph [0001] and paragraphs [0023] – [0025] of the Toru et al. reference.  However, the Toru et al. does not explicitly disclose “a press-formed product produced by press-forming a sheet material”.  The KR 101914980 teaches this limitation, see Pg. 1, 2nd paragraph, “The press molding is a method in which, etc.” of the KR 101914980.
Also, the Toru et al. reference teaches the limitation of claims 25 and 29 that states “a rigidity adding shape is arranged to extend in a direction of crossing a displacement contour indicating a state of springback”, see paragraph [0001] and paragraph [0024], paragraph [0028] of the Toru et al. reference.  The examiner considers having the shape information, temperature distribution, stress distribution and strain distribution to be a rigidity adding shape is arranged to extend in a direction of crossing a displacement contour indicating a state of springback, since the springback analysis is performed by combining the temperature analysis and structural analysis after the state of the springback is indicated.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper and a mathematical concept.
Claims 25 and 29
Regarding step 1, claims 25 and 29 are directed towards aa product of manufacturing and a method which is eligible statutory categories of invention under 101.
Claim 29
Regarding step 2A, prong 1, claim 29 recites “wherein, in producing a press-formed product on which a rigidity adding shape is arranged by press-forming a sheet material, to suppress springback at a time of removal from a die, the rigidity adding shape is arranged to extend in a direction of crossing a displacement contour indicating a state of springback in an initial shape prior to an arrangement of the rigidity adding shape of the press-formed product”.  This limitation of the rigidity of adding shape being arranged in a direction of crossing a displacement contour involves using a geometrical analysis (springback analysis) as shown in the specification (paragraph [0023], paragraph [0026]).  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 29 recites “a plurality of rigidity adding shapes are arranged to extend in the direction of crossing the displacement contour”.  This limitation of a plurality of rigidity adding shapes are arranged to extend in the direction of crossing the displacement contour involves using a geometrical analysis (springback analysis) as shown in the specification (paragraph [0023], paragraph [0026]).  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 29 recites “the plurality of rigidity adding shapes are partially overlapped with each other of the adjacent rigidity adding shapes and extended without gaps in the direction of crossing the displacement contour, by having the end of one shape adjacent to the middle of the other shape of the two rigidity adding shapes that extend in the crossing direction with each other”.  This limitation of having the plurality of rigidity adding shapes partially overlapped with other uses a press formation analysis as shown in paragraph [0027] and [0030] of the specification.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of “the displacement contour is obtained by a springback analysis of the initial shape” amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Also, the claim language also does not include a computer or components of a computer,
but if written with, for example, a processor, the claim language would still not be eligible under
35 U.S.C. 101. For example, adding the phrase “by a processor” to the claim language, would
encompass the processor be recited at a high level of generality such that it amounts no more
than mere instructions to apply the exception using a computer and/or a generic computer
component. Accordingly, the additional element of a processor does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
Regarding Step 2B, the limitation of the displacement contour is obtained by a springback analysis of the initial shape” is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc. iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).
Also, the claim does not include the additional element of a processor. However, if written with a processor as shown above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).
Claim 25
The limitations of claim 25 recite the same substantive limitations as claim 29 above and are rejected using the same teachings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toru 
et al. (KR 20150107805) in view of KR 101914980.

	With respect to claim 25, Toru et al. discloses “A press-formed product produced by press-forming and on which a rigidity adding shape is arranged to suppress springback at a time when the press-formed product is removed from a die” as [Toru et al. (paragraph [0001], paragraph [0023] – [0025])];
“wherein the rigidity adding shape is arranged to extend in a direction of crossing a displacement contour indicating a state of springback in an initial shape prior to an arrangement of the rigidity adding shape of the press-formed product” as [Toru et al. (paragraph [0001], paragraph [0024])];
“the displacement contour is obtained by a springback analysis of the initial shape, a
plurality of rigidity adding shapes are arranged to extend in the direction of crossing the displacement contour” as [Toru et al. (paragraph [0002] – [0003], paragraph [0024])];
	“and the plurality of rigidity adding shapes are partially overlapped with each other of the
adjacent rigidity adding shapes and extended without gaps in the direction of crossing the displacement contour, by having the end of one shape adjacent to the middle of the other shape of the two rigidity adding shapes that extend in the crossing direction with each other” as [Toru et al. (paragraph [0154], paragraph [0227])];
While Toru et al. teaches producing a press-formed product by press-forming a heated press-formed material, Toru et al. does not explicitly disclose “A press-formed product produced by press-forming a sheet material”
KR 101914980 discloses “A press-formed product produced by press-forming a sheet material” as [KR 101914980 (Pg. 1, 2nd paragraph, “The press molding is a method in which, etc.”)];
Toru et al. and KR 101914980 are analogous art because they are from the same field endeavor of analyzing a press-forming on a material.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Toru et al. of producing a press-formed product by press-forming a heated press-formed material by incorporating a press-formed product produced by press-forming a sheet material as taught by KR 101914980 for the purpose of providing a press-forming method capable of reducing the amount of the press molding.
Toru et al. in view of KR 101914980 teaches a press-formed product produced by press-forming a sheet material.
The motivation for doing so would have been because KR 101914980 teaches that by reducing the amount of the press molding, the ability to provide a molded product having a flange portion with upwardly bent or downwardly curve portion can be accomplished (KR 101914980 (Pg. 2, 3rd – 5th paragraph, “On the other hand, in the press forming, etc.”).
With respect to claim 29, Toru et al. discloses “A method of producing a press-formed product” as [Toru et al. (paragraph [0001], paragraph [0023] – [0025])];
The other limitations of the claim recite the same substantive limitations as claim 25 above, and are rejected using the same teachings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147